Motion granted to the extent of, staying that portion of the judgment which awarded $19,000 to plaintiff wife, and the amount to be paid is reduced to $250 per week pending appeal; 'and the award for counsel fees stayed. The stay in all respects is conditioned upon defendant perfecting Ms appeal for the May 1969 Term of this court. Defendant is required to post a bond in the amount of $6,000 when this cause is noticed to insure payment in the event the judgment is affirmed. Concur-—■ Eager, J. P., McGivern, Markewich and McNally, JJ.